Citation Nr: 1227015	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  09-39 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative disk disease (DDD) of the lumbar spine with back pain and intermittent radicular symptoms, to include as secondary to a left foot amputation disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
In August 2011, the appellant testified before the undersigned Acting Veterans Law Judge (AVLJ), seated at the RO. A transcript was made and is included in the claims file. 

The Board finds that further development is required with respect to the Veteran's claim and it is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Veteran seeks entitlement to service connection for degenerative disc disease of the lumbosacral spine.  He claims this disability is due to, or is aggravated by, a service-connected left foot amputation.  The Board will also consider the disability on a direct basis.  After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claim must be remanded for further evidentiary development. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).

In this case, the Veteran has contended, in part, that his lumbar spine disorder is secondary to his service-connected left foot amputation.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  The U.S. Court of Appeals for Veterans Claims (Court) has held that when aggravation of a service member's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected. Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Board notes that the Veteran was accorded a VA medical examination regarding his lumbar spine disorder claim in August 2008.  However, the Veteran's accredited representative criticized the adequacy of this examination in the August 2011 Travel Board hearing.  Moreover, the Board notes that the examiner only addressed the matter of whether the current lumbar spine disorder was directly related to the service-connected left foot amputation, and not the matter of secondary aggravation pursuant to Allen, supra.  Therefore, the Board must conclude that this examination is inadequate for resolution of this case. Consequently, a remand is required in order to accord the Veteran a new examination. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.). 

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without good cause, fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's lumbar spine disorder should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following actions:

1.   The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his lumbar spine disorder since August 2008.  After securing any necessary release, the AMC/RO should obtain those records not on file, including VA medical records.

2. After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and etiology of his lumbar spine disorder.  The claims folder should be made available to the examiner for review before the examination.  The examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current lumbar spine disorder found to be present was incurred in or otherwise the result of the Veteran's active military service. 

If it is determined that the Veteran's lumbar spine disorder is not directly related to active service, an opinion must be expressed as to whether it is at least as likely as not that this disability is due to or caused by the service-connected left foot amputation.  The examiner should also opine whether it is at least as likely as not that the back disorder is aggravated (worsened) by the service-connected left foot amputation.  By aggravation the Board means an increase in the severity of the underlying disability beyond its natural progression.  If it is determined that the lumbar spine disorder was aggravated by the service-connected left foot amputation, the examiner should identify the level of disability caused by the service-connected disability, to the extent possible.  The examiner should consider any abnormal gait shown upon VA examination when providing the opinion.

A complete rationale for any opinion expressed must be provided. 

3. Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in June 2011, and provides an opportunity to respond. 

The case should then be returned to the Board for further appellate consideration, if in order. By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
Thomas D. Jones.
Acting Veterans Law Judge, Board of Veterans' Appeals



